IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DAVID MORAN,                          NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5284

STATE BOARD OF
ADMINISTRATION,

     Appellee.
__________________________/

Opinion filed September 20, 2016.

An appeal from the State Board of Administration.
Joan B. Haseman, Judge.

Robert A. Rush, Gainesville, and Emily A. Snider, Gainesville, for Appellant.

Brandice D. Dickson of Pennington, P.A., Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.